Citation Nr: 0218693	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-02 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1958 to July 
1978.  He was discharged into the Naval Reserve in July 
1978, and retired in March 1987.  He died in September 
2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO) which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran's death certificate shows that he died in 
September 2000 as a consequence of a malignant brain 
tumor.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran did not die of a disease or disorder that 
is presumed to be associated with Agent Orange exposure.

5.  Glioblastoma multiforme was not manifested during 
service or for many years thereafter, and is not shown to 
be causally or etiologically related to the veteran's 
service.
 

CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service 
origin.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1310, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.301, 3.302, 
3.303, 3.304, 3.307, 3.309, 3.312, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from glioblastoma multiforme was related 
to his active service.  Specifically, the appellant 
maintains that the veteran was exposed to Agent Orange 
during his service, and that the veteran's malignant brain 
tumor was caused by this exposure, leading to his death.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  
The rating decision, statement of the case, and 
supplemental statement of the case issued in connection 
with the appellant's appeal, as well as additional 
correspondence to the appellant, have notified her of the 
evidence considered, the pertinent laws and regulations, 
and the reason that her claim was denied.  The RO 
indicated that it would review the information of record 
and determine what additional information is needed to 
process the appellant's claim.  The RO also informed the 
appellant of what the evidence must show in order to 
warrant entitlement to service connection for the cause of 
the veteran's death and provided a detailed explanation of 
why such service connection was not granted.  In addition, 
the statement of the case included the criteria for 
granting service connection for the cause of the veteran's 
death, as well as other regulations pertaining to her 
claim.  Similarly, letters to the veteran, from the RO, 
notified the veteran as to what kind of information was 
needed from her, and what she could do to help her claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  
In this regard, the veteran's service medical records, 
private medical records, and the veteran's death 
certificate are of record.  The appellant and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds 
that the duty to assist was satisfied and the case is 
ready for appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran had active service from August 1958 to July 
1978.  Available records indicate that he served in 
Vietnam at various intervals in 1967, 1969, 1970, and 
1971.  According to the veteran's death certificate, he 
died in September 2000 due to a malignant brain tumor.  
During the veteran's lifetime, service connection had not 
been established for any disabilities.

Service medical records are negative for complaints, 
treatment, or a diagnosis of or related to a malignant 
brain tumor.  The veteran's Reports of Medical 
Examination, dated August 1958, April 1962, January 1968, 
October 1971, and August 1973 showed a normal clinical 
evaluation of the head, face, neck, and scalp, as well as 
a normal neurological evaluation.  Likewise, the veteran's 
July 1978 Report of Medical Examination for transfer to 
the Reserves also shows a normal neurological examination 
and a normal clinical evaluation of the veteran's head, 
face, neck, and scalp.

According to November and December 1999 medical records 
from St. Francis Hospital and Medical Center (St. 
Francis), the veteran was diagnosed with glioblastoma 
multiforme.  A November 1999 admission record shows that 
the veteran complained of a suspected grand mal seizure 
approximately 30 minutes prior to his arrival at the 
hospital, which lasted 10 minutes.  The veteran denied a 
history of seizures, trauma, or fever.  A physical 
examination was negative for altered vision; hearing loss; 
tinnitus; vertigo; epistaxis; allergy; sore throat; 
dysphagia; pain, stiffness, or swelling of the neck; 
headache; syncope; dizziness; weakness or numbness; 
dysarthria; tremors; chest pain; dyspnea on exertion; 
edema; palpitations; or respiratory problems.  The 
veteran's head was atraumatic, without temporal or scalp 
tenderness, and there was no lymphadenopathy.  The veteran 
was alert and oriented, and neurological evaluation showed 
normal cranial nerves, motor function, sensory function, 
and cerebellar function.  The veteran's tongue was 
lacerated.  The associated radiology report indicated that 
a CT scan of the head showed a slightly hyperdense lesion 
observed in the posterior temporal lobe, possibly 
representing a glioma, and an unusual calcification near 
the foramen of Monro area, possibly representing an 
unusual phlebolith.  The brain stem and cerebellum were 
grossly normal.  The radiology report notes that the 
veteran had no symptoms prior to that date.  The diagnoses 
were neoplasm of the brain and seizure.

A letter from C. H. Yorke, dated four days later, states 
that the veteran had good recovery from his seizure and 
was neurologically intact.  He noted that the CT scan 
suggested a posterior left temporal mass, possibly a 
meningioma or glioma.

Approximately four days later, the veteran was admitted to 
St. Francis again, after sustaining another suspected 
grand mal seizure approximately one hour prior to arrival, 
which lasted five minutes.  The veteran's history of a 
prior seizure was noted, as was his planned surgery for an 
intracranial mass.  The veteran's use of Dilantin for his 
seizures was also noted.  A review of the veteran's 
systems was negative, as was a physical examination.  The 
diagnosis was seizure.

A treatment note from J. P. Rhoads, M.D., dated three days 
later, states that an MRI showed the left temporal lesion 
more clearly, and that surgery was indicated.

A December 1999 preoperative history and physical report 
from St. Francis indicates that the veteran had two grand 
mal seizures, and that imaging following the seizures 
showed a left posterior temporal mass lesion, worrisome 
for a primary brain tumor.  Physical and neurological 
examinations were essentially normal.  The impression was 
left temporal mass, histology unknown.

The operative record from St. Francis stated that the 
veteran underwent a left temporal craniotomy with gross 
total tumor removal.  The post-operative diagnosis was 
left temporal astrocytoma, Grade II, by frozen section.  
Glioblastoma multiforme was clinically suspected, though.

A postoperative consultation report states that the 
veteran underwent the surgery due to a left temporal brain 
mass with associated recent seizure activity.  The 
veteran's past medical history was noted as including an 
initial seizure in November 1999, removal of a polyp from 
his vocal cords in 1995, a bone spur removal from his left 
heel in 1998, cataract implants in 1994, and a kidney 
stone in 1979.  The veteran's history of smoking was 
noted.  Physical and neurological examination following 
the surgery was essentially normal, with the exception of 
some disorientation.

A discharge summary, also dated December 1999 states that 
the veteran underwent a left temporal craniotomy and 
partial removal of an astrocytoma.  Pathology of the 
lesion revealed that it was a glioblastoma.  The veteran 
had aphasia immediately after surgery, which improved by 
discharge.  The veteran's wound was healing well, and no 
other complications were noted.  Another physician was 
consulted regarding radiation therapy.

A follow-up note from Dr. Yorke, dated the date of 
discharge, indicates that the veteran's astrocytoma was 
Grade IV, not Grade II as initially thought.

A January 2000 follow-up note from Dr. Yorke indicates 
that the veteran had decided against radiation therapy and 
that the veteran was smoking again.  The veteran's 
diagnosis of glioblastoma was noted.

According to VA law and regulations, service connection 
may be granted for disabilities resulting from a disease 
or injury incurred or aggravated during active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  Further, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  See 
38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability 
to be considered the primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
See 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).   It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish 
a causal connection between service or a disability of 
service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under certain specified 
conditions, even though there is no evidence of such a 
disease during the veteran's period of service.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
will be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
met: chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, multiple myeloma, prostate 
cancer, respiratory cancers (of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).  

A presumption of exposure to Agent Orange is warranted 
where a veteran served in the Republic of Vietnam during 
the period of January 9, 1962 to May 7, 1975, unless  
there is affirmative evidence that the veteran was not 
exposed to an herbicide agent during his or her service.  
See 38 U.S.C.A. § 1116(f).  A presumption of service 
connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary of the 
Department of Veterans Affairs has not specifically 
determined a presumption of service connection is 
warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda must have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence 
is against a claim for service connection for the cause of 
the veteran's death.  There is no medical evidence which 
shows that the malignant brain tumor that caused the 
veteran's death was in any way related to the veteran's 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§§ 3.303, 3.312. While the Board acknowledges that the 
veteran had service in Vietnam, the objective information 
from the veteran's medical records shows that the veteran 
did not have a presumptive disease associated with 
exposure to Agent Orange.  In this regard, the Board notes 
that the veteran did not have a respiratory cancer or 
other disease listed at 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Moreover, there is no medical 
evidence of a nexus linking the veteran's malignant brain 
tumor to the veteran's service.  The veteran's service 
medical records are entirely negative for evidence of a 
neurological disorder, including seizures, which may have 
been symptoms of the veteran's glioblastoma multiforme.  
In addition, the veteran's malignant brain tumor, and 
associated symptomatology (i.e., grand mal seizures) were 
first manifest many years following service, and the 
earliest evidence confirming the diagnosis was in November 
1999.  Likewise, neither the veteran's treating medical 
providers, nor his death certificate, indicated that the 
veteran's malignant brain tumor was a consequence of his 
active service.  In short, the only evidence supporting a 
finding that the veteran's malignant brain tumor was the 
result of the veteran's active service is the appellant's 
own statements relating the veteran's malignant brain 
tumor to the veteran's service.  However, the appellant 
does not appear to have any medical expertise or training, 
and, as such is not competent to offer an opinion on an 
issue requiring medical evidence for resolution.  See Van 
Slack at 502, citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay witnesses are not 
competent to offer medical opinions or evidence of medical 
causation, as it requires medical expertise).  Therefore, 
while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death may have been 
due to his service, there is no credible medical evidence 
that the veteran's malignant brain tumor was in any way 
related to his active service.  See id.  See also 
38 U.S.C.A. § 5103A(d) (VA does not have an affirmative 
duty to obtain an examination of a claimant or a medical 
opinion from Department healthcare facilities if the 
evidence of record contains adequate evidence to decide a 
claim). 

In conclusion, the preponderance of the evidence is 
against the appellant's claim that the veteran's death was 
causally related to his active service.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are 
not applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

